                                                                            JUN O3 2019
                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY                               AT ASHLAND
                                                                             ROBERT R. CARR
                     NORTHERN DIVISION at ASHLAND                        CLERK U.S. DISTRICT COURT


 HARRY EDWARD WASHINGTON,                  )
                                           )
       Petitioner,                         )        Civil No. 0:19-048-HRW
                                           )
 V.                                        )
                                           )
 WARDEN, FCI ASHLAND,                      )     MEMORANDUM OPINION
                                           )         AND ORDER
       Respondent.                         )

                                *** *** *** ***
      Harry Edward Washington is an inmate at the Federal Correctional Institution

in Ashland, Kentucky. Proceeding without a lawyer, Washington filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241. [D. E. Nos. 1, 1-1]. This

matter is now before the Court on initial screening pursuant to 28 U.S.C. § 2243.

See Alexander v. Northern Bureau ofPrisons, 419 F. App'x 544,545 (6th Cir. 2011).

For the reasons set forth below, the Court will deny Washington's petition.

      In 2014, Washington pied guilty to two counts: (1) possession with the intent

to distribute cocaine, in violation of21 U.S.C. § 841; and (2) possession ofa firearm

in furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c).

According to Washington, the trial court determined that he was a career offender

pursuant to section 4B 1.1 of the United States Sentencing Guidelines (U.S.S.G.)

because he had at least two prior felony convictions for either a crime of violence or
                                          1
controlled substance offense. As a result, Washington's sentence was enhanced, and

the trial court sentenced him to 176 months in prison on count one. The trial court

then sentenced Washington to 60 months in prison on count two, and it ordered him

to serve the two sentences consecutively. See United States v. Harry Edward

Washington, Jr., No. 2:14-cr-018 (E.D. Va. 2014).

      Washington has now filed a § 2241 petition with this Court, and he puts forth

two arguments in support of his petition. First, Washington argues that, in light of

intervening Supreme Court case law, his "prior convictions do not qualify him as a

career offender, requiring resentencing without the career offender enhancement."

[D. E. No. 1-1 at 10]. Second, Washington argues that the Supreme Court's decision

in Dean v. United States, 13 7 S. Ct. 1170 (2017), also invalidates his sentence. [D.

E. No. 1-1 at 37-41]. In the end, Washington claims that his "sentence must be

vacated for resentencing." [Id. at 41].

      Washington's petition, however, constitutes an impermissible collateral

attack on his sentence. Although a federal prisoner may challenge the legality of his

sentence on direct appeal and through a timely § 2255 motion, he generally may not

do so in a§ 2241 petition. See United States v. Peterman, 249 F.3d 458, 461 (6th

Cir. 2001) (explaining the distinction between a§ 2255 motion and a§ 2241 habeas

petition). After all, a § 2241 petition is usually only a vehicle for challenges to

actions taken by prison officials that affect the way the prisoner's sentence is being
                                          2
carried out, such as computing sentence credits or determining parole eligibility. See

Terrell v. United States, 564 F.3d 442,447 (6th Cir. 2009). Simply put, Washington

cannot use a § 2241 petition as a way of challenging his sentence.

      It is true that, in Hill v. Masters, 836 F.3d 591 (6th Cir. 2016), the United

States Court of Appeals for the Sixth Circuit indicated for the first time that a

prisoner may challenge his sentence in a§ 2241 petition. However, in doing so, the

court expressly limited its decision to the following, narrow circumstances:

      ( 1) prisoners who were sentenced under the mandatory guidelines
      regime pre-United States v. Booker, 543 U.S. 220 ... (2005), (2) who
      were foreclosed from filing a successive petition under § 2255, and
      (3) when a subsequent, retroactive change in statutory interpretation by
      the Supreme Court reveals that a previous conviction is not a predicate
      offense for a career-offender enhancement.

Id. at 599-600.

      Those circumstances do not apply in this case. With respect to Washington's

first argument (regarding the § 4B 1.1 career offender enhancement), the trial court

sentenced him in 2014, well after the Supreme Court's decision in Booker made the

sentencing guidelines advisory rather than mandatory.          On this basis alone,

Washington's first claim does not fall within Hill's limited exception for bringing a

§ 2241 petition to challenge his federal sentence. See Loza-Gracia v. Streeval, No.

18-5923 ( 6th Cir. March 12, 2019) ("Loza-Gracia cannot proceed under Hill because

he was sentenced in 2011, long after the Supreme Court's January 2005 Booker


                                          3
decision made the guidelines advisory rather than mandatory."); Contreras v.

Ormond, No. 18-5020 (6th Cir. Sept. 10, 2018) ("[The petitioner's] case does not

fall within the narrow exception recognized by Hill because he was sentenced post

Booker in 2009, under the advisory sentencing guidelines."); Arroyo v. Ormond, No.

17-5837 (6th Cir. April 6, 2018) (holding that since the petitioner was sentenced

after Booker, his "claim does not fall within Hill's limited exception for bringing a

§ 2241 habeas petition to challenge a federal sentence"). Thus, Washington's attack

on the§ 4B 1.1 enhancement is without merit.

      Washington's second argument (regarding the Supreme Court's decision in

Dean) is also unavailing because it too does not fit within the narrow Hill framework.

In Dean, the Supreme Court held that 18 U.S.C. § 924(c) does not restrict a

sentencing court from considering a mandatory minimum sentence imposed under

that statute when determining sentences for the predicate convictions that do not

have mandatory minimums. See 13 7 S. Ct. at 117 6-77. Washington suggests that

he should be resentenced based on the sentencing court's discretion, as recognized

in Dean, to consider his mandatory minimum and consecutive sentences when

determining the total length of his sentence.

      The Sixth Circuit, however, has recognized that this argument, based on Dean,

"does not involve a 'misapplied sentence' as discussed in Hill." Bennett v. Terris,



                                          4
No. 17-2308, 2018 WL 5749202, at *2 (6th Cir. July 13, 2018). The Sixth Circuit

explained:

      In Hill, the focus was a sentence that had been enhanced by the
      petitioner's career-offender status based on a conviction that he argued
      no longer qualified as a "crime of violence" under the Sentencing
      Guidelines. Here, [the petitioner] does not argue that application of
      Dean would eliminate ... his § 924( c) conviction[ ] or in any way affect
      ... his sentence[ ] on th[at] crime[ ]. He is, at best, arguing that the
      district court might, with the benefit of Dean, exercise its discretion to
      formulate a sentence on the non-mandatory predicate convictions in a
      different way than it actually did. He thus cannot show a "misapplied
      sentence" that "presents an error sufficiently grave to be deemed a
      miscarriage of justice or a fundamental defect."

Bennett, 2018 WL 5749202, at *2 (quoting Hill, 836 F.3d at 591, 595). In short,

Washington's second claim also does not fit within the narrow Hill framework and

thus is likewise unavailing.

      Accordingly, it is ORDERED as follows:

      1. Washington's petition for a writ of habeas corpus pursuant to 28 U.S.C. §

         2241 [D. E. No. 1] is DENIED.

      2. This action is DISMISSED and STRICKEN from the Court's docket.

      3. A corresponding Judgment will be entered this date.

      This
                         --:s.~
             _3_ day of~, 2019.
                                                             Signed By:
                                                             Henry   R.   Wilhoit. Jt.
                                                             United states District Judge




                                          5
